Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 rejected under 35 U.S.C. 102 A2 as being anticipated by US 20190394485 A1-Tsai et al (Hereinafter referred to as “Tsai”).
Regarding claim 12, Tsai discloses a video coding method, comprising:
receiving data for a block of pixels to be encoded or decoded as a current block of a current picture of a video ([0042], wherein divided frame into array of coding blocks); 
receiving a picture order count of the current picture ([0057]), wherein the picture order count is directly signaled in a picture header of the current picture ([0057]), and wherein the receiving of the picture order count comprises receiving the picture header ([0067], wherein examining picture header determine picture order count which is located in the picture header. Therefore, since the picture order count is within the picture header. Therefore, receiving the picture order count comprises receiving the picture header)
encoding or decoding the current picture based on the picture order count ([0067], encoded in the bitstream).
Regarding claim 14, Tsai discloses the video coding method of claim 12, further comprising: when the picture header for the current picture is being repeated in a bitstream, signaling in the picture header or parsing from the picture header the picture order count of the current picture ([0057])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over US 20190394485 A1-Tsai et al (Hereinafter referred to as “Tsai”), in view of US 20130089134 A1-Wang et al (Hereinafter referred to a “Wang”),
Regarding claim 13, Tsai discloses the video coding method of claim 12 (see claim 12), 
Tsai fails to disclose wherein the picture header stores parameters that are unique to the current picture and common to different slices of the current picture.
However, in the same field of endeavor, Wang discloses wherein the picture header stores parameters that are unique to the current picture and common to different slices of the current picture ([0060]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Tsai to disclose wherein the picture header stores parameters that are unique to the current picture and common to different slices of the current picture as taught by Wang, to improve the efficiency and reduce the complexity for reference picture list initialization and reference picture list modification ([0049], Wang).
Regarding claim 15, Tsai discloses the video coding method of claim 12 (See claim 12),
Tsai fails to disclose wherein the picture order count is further signaled in each slice header of the slices in the current picture
However, in the same field of endeavor, Wang discloses wherein the picture order count is further signaled in each slice header of the slices in the current picture ([0092]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Tsai to disclose wherein the picture order count is further signaled in each slice header of the slices in the current picture as taught by Wang, to improve the efficiency and reduce the complexity for reference picture list initialization and reference picture list modification ([0049], Wang).
Reasons for Allowance
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular, US 20190082178 A1-Kim et al (Hereinafter referred to as “Kim”) , in view of US 20190158825 A1-Ma et al (Hereinafter referred to as “Ma”) does not disclose, with respect to claim 1, parsing the bitstream for positions and sizes of a plurality of subpictures, wherein a position of a first subpicture and a size of a last subpicture are skipped during the parsing, the position of the first subpicture indicating a pixel location in the current picture, the size of the last subpicture indicating a width or height of the last subpicture as claimed.  Rather, Kim discloses a video decoding method (Fig. 16), comprising: receiving data from a bitstream to be decoded as a current picture of a video (Fig 16, step 160, wherein receive data); parsing the bitstream for positions and sizes of a plurality of subpictures ([0463 and 506] discloses parsing syntax information from the bitstream for positions and sizes of subpictures ( see [0447-450]). Also, this limitation suggest intended use), reconstructing the current picture and the plurality of subpictures of the current picture according to the positions and sizes of the plurality of subpictures ([0126-0128], wherein generate reconstructed image). Similarly, Ma discloses wherein a position of a first subpicture and a size of a last subpicture are skipped during the parsing ([0166], 0188], [0204], [0210]).  Accordingly, claims 1-11, 17-18 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487